PS 8
(Rev. 12/04)

                            UNITED STATES DISTRICT COURT
                                        for the
SEALED                          DISTRICT OF NEBRASKA


U.S.A. vs. Rodney Randolph                                                  Docket No. 8:19CR00237

                           Petition for Action on Conditions of Pretrial Release


        COMES NOW Megan N. Davis, PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Rodney Randolph, who was placed under pretrial
release supervision by the Honorable Michael D. Nelson sitting in the Court at Omaha, on July
26, 2019, under the following conditions:

(n) Not possess or use a narcotic drug or other controlled substances defined in 21 U.S.C. § 802
unless prescribed by a licensed medical practitioner.

(o) Submit to any method of testing at his/her own expense as required by the officer for
determining whether the defendant is using a prohibited substance. Such methods may be used
with random frequency and may include urine testing, the wearing of a sweat patch, blood tests,
and/or a remote alcohol testing system. Defendant must not obstruct or attempt to obstruct or
tamper in any fashion with the efficiency and accuracy of any substance testing equipment, nor
submit samples of body fluids which are not his/her own, nor otherwise adulterate any samples
submitted for testing. All collections of fluids for testing must be at the defendant’s expense,
payable at the time of collection.


               Respectfully presenting petition for action of Court and for cause as follows:

On November 29, 2019, Mr. Randolph submitted a urine sample that tested positive for
amphetamine.

On December 31, 2019, Mr. Randolph failed to provide a urine sample for drug testing as directed.

On January 2, 2020, Mr. Randolph admitted to using methamphetamine around Thanksgiving and
reported that he continued to struggle with his sobriety over the holidays. He stated he last used
methamphetamine on January 1, 2020.

On January 13, 2020, Mr. Randolph stated he was unsure that the drug test he had today would
come back negative, further stating that he had “some issues” since we last spoke.
PRAYING THAT THE COURT WILL ORDER A SEALED WARRANT BE ISSUED FOR
THE DEFENDANT’S ARREST REQUIRING HIM TO APPEAR AND ANSWER TO
THESE ALLEGATIONS.

 ORDER OF COURT                                I declare under penalty of perjury that the
                                               foregoing is true and correct.
 Considered and ordered on January 13, 2020,
 and ordered filed and made a part of the      Executed on: January 13, 2020
 records in the above case.

                                               _________________________________
 __________________________________            U.S. Probation and Pretrial Services Officer
 U.S. Magistrate Judge

                                               Reviewed and Approved by:

                                               _________________________________
                                               Kit Lemon, Chief
                                               U.S. Probation and Pretrial Services Officer
